PD-0651-15
                                        IN THE
                                                                           COURT OF CRIMINAL APPEALS
                        COURT     OF   CRIMINAL      APPEALS                   AUG 13 2015
                                       OF   TEXAS




Joseph Michael Pierce,                              No.

          Appellant/Petitioner;

    vs,                                             Appellant's Motion to AttaftfLiEDtfcN
                                                    Supplement PetitiofiGWT OF CRIMINAL APPEAI s
The State of Texas,                                 Discretionary Review                         c«lo
          Appellee/Respondent.                                                 AUG I3 20s5

                                                                            Abel Acosta, Clerk
TO THE/HONORABLE COURT-OF'CRIMINAL APPEALS OF TEXAS:

    COMES NOW, Joseph Michael Pierce, by and through himself, pro se, in the
above-styled and numbered cause and respectfully moves this Honorable Court to
grant his request to attach or supplement his Petition for Discretionary
Review and in support thereof would show the following:

    1. Appellant has filed a Petition for Discretionary Review with the Court
of Criminal Appeals from an appeal of the Twelfth Court of Appeals at Tyler.
The style and appeal number is: Joseph Michael Pierce v. The State of Texas,
Appeal No. 12-14-00073-CR.

    2. The Appellant moves that, pursuant to Rule 68.10, Texas Rules of Appel
late Procedure, this Court allow Appellant to attach the following page that
is attached to this motion as Appendix A to the Petition for Discretionary
Review, or to allow Appellant to supplment Appendix A as part of his petition.

    3. The facts relied upon to show good cause for this request are, as
follows: Appellant mistakenly and not-intentionally misplaced the last page of
his Appellant's Brief which caused him to not include the page in his original
submission of the Petition for Discretionary Review.

    WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully requests that
this Honorable Court GRANT his request to attach or supplement his petition.




Appellant's Motion to Attach or Supplement PDR - Pgae 1
                                                  Respectfully submitted,


                                                                t\ir\nrJ) oIDiO^
                                                  Joseph mchael Pierce
                                                  #01919200
                                                  Stiles Unit
                                                  3060 FM 3514
                                                  Beaumont, Texas 77705


                            CERTIFICATE OF     SERVICE

   I, Joseph Michael Pierce, certify that:a true and correct copy of the
foregoing motion has been mailed, U.S. Mail, postage prepaid, to the Smith
County Criminal District Attorney's Office, 100 North Broadway, 4th Floor,
Tyler, Texas 75702, and to the State Prosecuting Attoney, P.O. Box 12405,
Austin, Texas 78711, on this the $% day of July, 2015.


                                                              chael Pierce



                     VERIFICATION OR INMATE DECLARATION

    I, Joseph Michael Pierce, TDCJ-CID #01919200, DOB 08-09-1978, being pres
ently incarcerated in the Stiles Unit of the Texas Department of Criminal
Justice, Institutional Division, Beaumont, Jefferson County, Texas, declare
(certify, verify, or state) under penalty of perjury that I have read the above
and foregoing motion, that the facts contained herein are trueeand correct,
and that this motion is made in good faith.

EXECUTED   , this the plP day of July, 2015.
                                                                f^i-du^H \U!MA~
                                                              chael Pierce




Appellant's Motion to Attach or Supplement PDR - Page 2
             APPENDIX A:   LAST   PAGE OF APPELLANT'S BRIEF




Appellant's Motion to Attach or Supplement PDR - Page 3
                        CERTIFICATE OF SERVICE ,

 Atrue and correct copy of the foregoing Brief of the Appellant has been
 forwarded to counsel for the State by electronic filing on this the 10th day
 of September, 2014.



 /s/ James Huggler
James W. Huggler, Jr.


Attorney for the State:
Mr. Michael West
Smith County Criminal District Attorney's Office
100 N. Broadway, 4th Floor
Tyler, Texas 75702




                   CERTIFICATE OF COMPLIANCE

I certify that this Brief complies with Tex. R. App. P. 9.4, specifically
using 14 point Century font and contains 4,113 words as counted by
Corel WordPerfect version x5.

 /s/ James Huggler
James W. Huggler, Jr.




                                    20